Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 8/17/20, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 8827968, 9877893, and 9974528, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 1-6 and 10-14 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Leroy (US 7955292 B2); Spaeth (US 5354303 A); Taylor (US 2008/0234696 A1; hereinafter, Taylor ‘696); and Taylor (US 2010/0318045 A1; hereinafter, Taylor ‘045).


    PNG
    media_image1.png
    499
    582
    media_image1.png
    Greyscale
 	As to independent claim 1, Leroy teaches a tissue retrieval bag [tissue extraction bag 10 Fig.1 Col.5,ll.44-67]; the bag comprising:
 	a region of the bag defining an opening 24 Fig.1 [Col.5,ll.61] comprising a proximal end [adjacent 50 Fig.1] and a distal end [adjacent 52 Fig.1];
 	an exterior surface of the bag [top and outer surface of section 26] Fig.1 [Col.5,ll.59-60] depending from the opening 24 Fig.1; and
 	a channel 32/42 Fig.1 [Col.6,ll.28-34] formed into the exterior surface of the bag [top and outer surface of section 26 Fig.1], wherein the channel 32/42 provides access to the interior of the bag through the exterior surface Fig.1 [Col.6,ll.28-34].
 

    PNG
    media_image2.png
    292
    475
    media_image2.png
    Greyscale
 	Spaeth teaches a tissue retrieval bag 14 (containment sac 14) Figs.1,10-11 Col.5,ll.18-27 comprising a channel as upper portion of bag/sac 14 defining a main channel body that provides access to the interior of the bag 10 through the exterior surface of the bag (as channel within bag/sac body 10 Figs.1,10-11 Col.5,ll.18-27); 
 	wherein the bag 10 comprises a region of the bag (rim 16 Fig.1,10-11 Col.5,ll.20-27) defining an opening [opening within rim 16 Fig.1 Col.5,ll.20-27] comprising a proximal end (end of 16 adjacent 18 Fig.1,10-11;Col.5,ll.20-27) and a distal end (end of 16 opposite to 18 Fig.1,10-11;Col.5,ll.20-27); 
 	wherein the region 16 of the bag 10 defining the opening includes a pleat as folded portion with an apex A (Fig.1,10 above) at distal end of 16 Fig.1,10-11; Col.5,ll.20-27); configured to move from:  		an undeployed position [as pleating of sac body, e.g., for closing and withdrawing the bag/sac 10 Col.7,ll.39-41]; to:  		a deployed position Fig.1,10 of the apex A (Fig.1,10, as deployed position Fig.10; Col.6,ll.3-11] by movement away from the proximal end; as shown in Fig.10; Col.6,ll.3-11].

	As to independent claim 10, Leroy teaches a tissue retrieval bag [tissue extraction bag 10 Fig.1 Col.5,ll.44-67],  the bag comprising:
 	 	a region of the bag defining an opening 24 and comprising a proximal end and a distal end Fig.1 [Col.5,ll.61]; 		an exterior surface of the bag [top and outer surface of section 26 Fig.1 Col.5,ll.59-60] depending from the opening  Fig.1; and
 	 	at least one porthole [top portion of 32 Fig.1 Fig.1] on the exterior of the bag [Col.3,ll.42-43] [as attached to top of exterior portion/ section 26 from opening 24 Fig.1 Col.6,ll.9-15,  		wherein at least one tube [interior of 32 below porthole through end 42 Fig.1 [0024,ll.13,11-14] extends from the at least one porthole Fig.1.	Spaeth teaches a tissue retrieval bag 14 (containment sac 14) Figs.1,10-11 Col.5,ll.18-27 comprising a channel as upper portion of bag/sac 14 defining a main channel body that provides access to the interior of the bag 10 through the exterior surface of the bag (as channel within bag/sac body 10 Figs.1,10-11 Col.5,ll.18-27);
	wherein the bag 10 comprises a region of the bag (rim 16 Fig.1,10-11 Col.5,ll.20-27) defining an opening [opening within rim 16 Fig.1 Col.5,ll.20-27] comprising a proximal end (end of 16 adjacent 18 Fig.1,10-11;Col.5,ll.20-27) and a distal end (end of 16 opposite to 18 Fig.1,10-11;Col.5,ll.20-27);
	wherein the region 16 of the bag 10 defining the opening includes a pleat as folded portion with an apex A (Fig.1,10) at distal end of 16 Fig.1,10-11; Col.5,ll.20-27); configured to move from:  		an undeployed position [as pleating of sac body, e.g., for closing and withdrawing the bag/sac 10 Col.7,ll.39-41]; to:  		a deployed position Fig.1,10 of the apex A (Fig.1,10, as deployed position Fig.10; Col.6,ll.3-11] by movement away from the proximal end  Fig.1,10; Col.6,ll.3-11].

 	As to dependent claims 2, 6, 8, 9, and 12, Taylor ‘696 teaches a tissue retrieval bag and method Abstract comprising a bag [pouch 20, channel 23 0058,ll.6] and loop [where shape of mouth 25 is a loop 0060,ll.4-5] made of a substrate [0065,ll.5] and: 	 	(as per claims 2, 8, and 12) the bag, channel and/or substrate are made of rip-stop nylon [0068,ll.2] [to provide a material that has substantially higher puncture strength 0068,ll.4-5];  		(as per claim 6) the perimeter of the loop [pouch fabric is same as that used for loop 0060,ll.4-5] that is reinforced with double stitching [cross-stitched]  [0068,ll.2 to also provide higher puncture strength [0068,ll.5]; and 		(as per claims 9 and 12) the welding is radio frequency welding [0069,ll.1,8] [to provide a totally impermeable pouch 0069,ll.8-9].

 	As to dependent claim 14, Taylor‘045 teaches a tissue retrieval bag 10 Fig.1 [0024-0027], the bag comprising at least one porthole [on the exterior of the bag Fig.1], wherein the porthole has a diameter of between 3 and 20 mm [as allowing for use of trocar of 3-20 mm to allow passage for the bag 0038,ll.6-7].

  	However, as to independent claims 1 and 10, Leroy; Spaeth; Taylor ‘696 and/or Taylor ‘045 fail to teach or fairly suggest wherein in the undeployed position the apex is positioned inwardly toward a proximal end and is straddled by two exterior regions of the bag.

	As further presented on pages 5-6 of the 5/24/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the tissue retrieval bag of rim of Leroy; Spaeth; Taylor ‘696 and/or Taylor ‘045 to provide wherein in the undeployed position the apex is positioned inwardly toward a proximal end and is straddled by two exterior regions of the bag.  One of skill would not have been motivated to modify the teachings of Leroy; Spaeth; Taylor ‘696 and/or Taylor ‘045 to provide the above combination, where Leroy; Spaeth; Taylor ‘696 and/or Taylor ‘045 fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781